Citation Nr: 0803097	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1980 and from March 1984 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that granted service connection for hepatitis C 
and assigned an evaluation of 40 percent disabling.  
Jurisdiction over this claim is currently with the RO in 
Atlanta, Georgia.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence and afford the veteran a VA 
examination.  As part of that examination, the Board 
specified that the veteran's current weight should be 
obtained, which was not accomplished.  However, VA outpatient 
treatment notes obtained pursuant to the remand orders 
contain sufficiently contemporaneous recordings of the 
veteran's weight for rating purposes.  Thus, the Board finds 
that the RO substantially complied with the remand orders and 
no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

The veteran's hepatitis C does not result in incapacitating 
episodes totaling six weeks or more in a twelve month period, 
hepatomegaly, substantial weight loss, or any other 
indication of malnutrition.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 
4.112, 4.114, Diagnostic Code 7354 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal of the rating assigned 
for hepatitis C in the initial award of service connection, 
the Board must evaluate all evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  This could result in staged 
ratings; i.e. separate ratings for different time periods.  
Id.  

The rating criteria for liver disabilities were amended, 
effective July 2, 2001.  See 66 Fed. Reg. 29,486 (May 31, 
2001) (codified at 38 C.F.R. pt. 4). The veteran's claim 
giving rise to this appeal was received in December 2002, 
subsequent to the amendments.  Hence, only the current 
regulations are applicable.

Hepatitis C is evaluated under the criteria found in 
Diagnostic Code 7354.  Under Diagnostic Code 7354, a 40 
percent rating is assigned for hepatitis C if there daily 
fatigue, malaise, and anorexia, accompanied by minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2007).

A 60 percent rating requires daily fatigue, malaise and 
anorexia with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Id.  

A 100 percent rating requires near constant debilitating 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.  Id.

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R.  § 4.112 (2007).  

As part of his rationale for why greater compensation should 
be provided for his hepatitis, the veteran asserted, in his 
October 2003 notice of disagreement, that he had been told 
that he suffered from auto-immune hepatitis.  In this case, 
more than one diagnosis for the veteran's liver disease is 
not a basis for granting a higher rating or an additional 
rating.  

Statute and regulation provides for compensation for service-
connected disability.  38 C.F.R. § 4.14 prohibits assignment 
of separate ratings for the same manifestations of a 
disability under multiple diagnoses.  The Board notes that 
the criteria for 40, 60, and 100 percent ratings under 
Diagnostic Code 7354 are duplicated by Diagnostic Code 7345, 
for chronic liver disease without cirrhosis, including auto-
immune hepatitis.  Both disorders constitute disability due 
to hepatitis with the same 40, 60, or 100 percent rating 
dependent on identical manifestations.  

It is important for the veteran to understand that 
irrespective of the diagnosis applied to the veteran's 
hepatitis (whether hepatitis C or auto-immune hepatitis), an 
additional rating for the same manifestations of the 
veteran's liver disability on the basis of multiple diagnoses 
would be inappropriate.  

In March 2003, the veteran underwent a VA medical 
examination.  He reported that he used to vomit routinely but 
had not vomited in over a month and had no melena.  He also 
reported fatigue and nausea.  

Physical examination revealed no ascites, stable bodyweight, 
and that he was able to eat small meals but became bloated if 
he ate regular meals.  He reported no hematemesis.  There was 
positive tenderness to palpation over the site of his liver 
but no hepatomegaly.  In a VA clinic note from October 2003, 
the veteran was described as well nourished.  

In July 2004, the veteran again underwent VA examination.  He 
reported nausea and vomiting twice per week, for the past two 
years.  He also reported occasional hematemesis but not 
melena.  Physical examination revealed a well-nourished 
moderately obese gentleman with no evidence of jaundice or 
anemia.  The examiner reported the veteran's weight as 154.2 
pounds and the veteran reported that he had gained 15 pounds 
in the past two weeks.  There was no evidence of ascites.  
The examiner did not state whether there was hepatomegaly, 
but did report that the veteran's liver span was about 14 
inches.  The lack of comment that this represented 
hepatomegaly is evidence that there was no hepatomegaly.  A 
diagnosis of hepatitis C was provided and the examiner 
indicated that there had not been any incapacitating episodes 
due to the veteran's hepatitis C, providing evidence against 
this claim.  

This examination report provides somewhat contradictory 
results regarding the veteran's weight/nourishment.  The 
examiner described the veteran as moderately obese yet listed 
his weight as 154 pounds.  Furthermore the veteran reported a 
15 pound weight gain in the past two weeks.  

The veteran's height is listed throughout the record as 69 
inches, and thus it appears that the weight of 154 pounds is 
in somewhat of a contradiction to the examiner's report that 
the veteran was moderately "obese".  Additionally, seven 
days prior to the July 2004 examination for hepatitis C, the 
veteran underwent a psychiatric examination.  That examiner, 
a physician, described the veteran as an average-nourished 
male.  

In any event, this description, along with the description 
that the veteran was moderately obese, militate against a 
finding of malnourishment, regardless of his weight.  

However, since a substantial weight loss is a criterion for a 
higher rating, the Board must resolve whether the evidence 
shows a substantial weight loss, as defined by regulation, 
during the evaluation period.  

Service medical records and VA inpatient and outpatient 
treatment records contain numerous recordings of the 
veteran's bodyweight.  Weights recorded since near or after 
separation from service include the following: 178 pounds in 
May 1992, 178 pounds in October 2002, 182 pounds in December 
2002, 181 pounds in March 2003, 196 pounds in September 2003, 
202 pounds in December 2003, 204 pounds on April 28, 2004, 
the July 10, 2004 examination report of 154.2 pounds, 196 
pounds in December 2004, and 193 pounds in July 2005.  

These recordings are evidence against a weight loss of 30 
pounds or more sustained for a three month period (that is, 
of a "substantial weight loss").  For the period between 
April 28, 2004 and July 10, 2004, the veteran did not have a 
sustained weight loss of 30 pounds or greater.  Nor is there 
evidence that a 30 pound or greater weight loss encompassed 
any other 3 month period.  Furthermore, the examination 
reports and VA outpatient clinic note provide evidence that 
the veteran was not malnourished during this period.  

In short, the preponderance of the evidence is against a 
finding that the veteran's hepatitis C caused a substantial 
weight loss or malnutrition from prior to and including 
December 2005.  

Finally, in December 2006, the veteran again underwent VA 
examination.  The examiner described the veteran as a well 
developed, well nourished gentleman.  During the examination, 
the veteran reported that he suffered from constant fatigue 
that often leads to days of incapacitation "because I have 
no energy or strength to get out of bed."  He also reported 
intermittent joint pain, constant cold symptoms, poor 
appetite, headaches, water retention, dizziness, diminishing 
eyesight, fluctuations in weight, insomnia, anxiety, 
abdominal pain, and decreased libido.  

Although this examination report does not list the veteran's 
weight, the report contains the veteran's explanation that 
his present weight gain is the result of inability to 
exercise due to fatigue, joint pain, and dizziness.  This is 
evidence that the veteran's hepatitis C has not resulted in a 
substantial substantial weight loss or malnutrition for the 
period since December 2005.  

Physical examination, including a sonogram, showed the 
veteran's lever to be in the lower limits of normal size.  An 
impression was provided of findings consistent with cirrhosis 
with portal venous hypertension, a small amount of ascites, 
no biliary obstructions or focal liver lesions, patent normal 
size portal vein with normal flow and normal hepatic venous 
flow.  This is more evidence against a finding of 
hepatomegaly.  

While the veteran reported that his hepatitis often leads to 
a condition he described as incapacitation due to lack of 
energy and strength to get out of bed, this is not evidence 
of six weeks of "incapacitating episodes" in a twelve month 
period, as that term is defined in the regulations.  
Significantly, there is no evidence that these occasions 
described by the veteran required treatment by a physician or 
that the occasions summed to the necessary duration.   

These examination reports and VA treatment records, as a 
whole, are evidence that the veteran does not meet the 
criteria for a rating higher than 40 percent for his 
hepatitis C.  He has not suffered substantial weight loss, 
there is no indication that he has ever been malnourished, 
there is affirmative evidence that he has had no 
hepatomegaly, and he has not had any incapacitating episodes.  

The Board finds that the veteran's lay statements regarding 
this disability are outweighed by the post-service medical 
record which, as a whole, provides evidence against this 
claim. 

The Board does not find evidence that the veteran's hepatitis 
C should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  

Based on the above, the preponderance of evidence is against 
the veteran's claim.  Hence, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in January 2003, November 2003, 
and August 2006.  The January 2003 letter was sent to the 
veteran prior to the initial AOJ decision in this matter and 
that letter addressed all four notice elements as to all but 
assignment of effective dates and disability ratings.  This 
letter informed the veteran of what evidence was required to 
substantiate the claim for service connection for hepatitis C 
and of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the AOJ.  

Here, the duty to notify, with regard to assignment of 
disability ratings and effective dates, was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran in August 2006 that fully addressed all 
four notice elements.  That letter provided the veteran with 
notice as to all four elements with regard to assignment of 
disability ratings and effective dates.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in August 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records.  VA examinations were afforded 
the veteran in March 2003, July 2004, and December 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to an evaluation in excess of 40 percent for 
hepatitis C is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


